Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00305-CV

                           IN THE INTEREST OF A.K.P., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01650
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of costs; no costs are taxed in this appeal.

       SIGNED February 3, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice